GIDEON, J.
(dissenting).
The controlling question for determination in this ease, as I view it, is: Did the county commissioners of Salt Lake county, as the custodians of the public highways in said county, have the lawful right to direct the defendant company to dump dirt from its ears upon State street to be used in the repair of Oakland avenue, a street running at right angles with said State street?
I concurred in the former opinion affirming the judgment of the district court with some doubt as to the correctness of the conclusions reached. After the reargument and a further examination of the authorities, and of the principles which in my judgment are involved, I am convinced that the former decision ought not to stand as the law of this ease.
It is conceded that the county commissioners of this state have control of the public highways in their respective counties. The purpose of the law delegating that authority and duty is that some public officer or commission shall be charged with the duty of keeping the highways in repair for the public convenience and travel. It may also be admitted as a legal proposition that the county commissioners have the right to temporarily obstruct any highway for the purpose of making public improvements and all needed repairs. Otherwise the very object sought by granting the power would be defeated, namely, the duty to keep the highways suitable for travel. Keeping in mind the purpose for which highways are constructed and kept in repair, namely, for the safety and convenience of the public traveling on said highways, it must logically follow that public officers charged with the duty of keeping such highways in repair, in the performance of that duty, must so perform their respective duties as not to trespass upon or interfere with the rights of the public to any greater extent than is absolutely necessary for such improvements. ' Repairing highways is a duty imposed by law, and no right exists in a public official to obstruct a highway except as the same is necessary to perform the duty of repairing such highway. No one will contend that it was absolutely neces*201sary to dump the dirt in question upon State street for'the repair of Oakland avenue. True, it was probably more convenient, but an absolute necessity did not exist. That, in my judgment, is the error of the majority opinion. The right of the plaintiff to travel upon State street and to assume that it would be reasonably safe for travel is made subservient to the convenience of the commissioners in the performance of their duty to repair Oakland avenue.
It is admitted that the dirt dumped by the defendant company from its cars upon State street was not to be used for the repair of that street, but was to be used in repairing Oakland avenue, and that fact was known to the company at the time. It is not contended that the defendant company had any right to deposit the dirt on said street except by and under the arrangement with the county commissioners who assumed to grant it such right. If the commissioners were not lawfully exercising a power vested in them, then the defendant company, by throwing the dirt upon such street along a part of the street used by the public, was thereby acting without lawful authority. If such be the fact I can see no escape from the conclusion that of necessity the defendant company would be liable for any injury caused by such obstruction to any one traveling upon that highway, unless such injury resulted from some act of negligence of the party injured or some other person for "whose conduct or acts such injured person is responsible. If the county commissioners were not lawfully exercising their authority in so obstructing State street, then it must follow that the defendant company was not doing a lawful act at the time it unloaded the dirt upon that street. The commissioners being "without right or legal authority to so obstruct the street, it necessarily follows that the agent directed by such principal cannot justify its acts and absolve itself from liability by relying upon and pleading the unauthorized act of the party or person who directed such unlawful act. 1 Mechem, Agency (2d Ed.) section 1455; Baird v. Shipman, 132 Ill. 16, 23 N. E. 384, 7 L. R. A. 128, 22 Am. St. Rep. 504; Ellis v. McNaughton, 76 Mich. 237, 42 N. W. 1113, 15 Am. St. Rep. 308; note 32 L. R. A. (N. S.) 972.
*202Tbe county commissioners, in my judgment, in directing and authorizing the defendant company to unload .its cars on State street, were violating one of their primary and fundamental duties. That is, they were obstructing a public traveled street without any justification or legal right so to do. State street was not to be repaired, and, as far as shown by the record, that particular place was not required to be repaired for the public convenience.
The authorities relied on by respondent do not, in my judgment,'justify or support its contention. The authorities cited simply announce the general rule that public officials have the right to make needed repairs and for that purpose to obstruct a highway even at the inconvenience of the public. No one disputes that proposition. As pointed out, that would simply be performing a public duty. No authority is cited holding a defendant free from liability under facts similar to the facts shown in this case.
The authorities relied on by appellant possibly do not discuss facts similar to the facts involved here. In City of Louisville v. Tompkins (Ky.) 122 S. W. 174, the court seems to have accepted as elementary the rule that the public officials have no right to place material on one street or highway to be used in repairing another street or highway. In principle, in my judgment, that must be so. The officials are required to keep the highways free from obstruction so as not to interfere with the convenience of the traveling public, and the only exception to that rule is when it is necessary to close or obstruct a highway while making needed repairs or making pub-lie improvements.
I am unable to follow the reasoning whereby it is concluded that by depositing the dirt upon State street the defendant company did not invade the rights of the public, including plaintiff!. The highway was there, and the plaintiff had the right to travel it and to assume that it was in a reasonably safe condition for travel. By the defendant’s acts the highway was rendered dangerous. Now, how can it be said that the plaintiff’s rights were not invadedÍ The defendant does not, as I understand its position, so contend. It claims only *203that it acted under direction of the officials having control of the highway, and for that reason it cannot be held liable for the injury which resulted, not that its acts were not an invasion of plaintiff’s rights.
It is also claimed that to hold the defendant company liable under the facts as disclosed by this record would of necessity make any one liable, even an ordinary teamster who might haul a load of sand and dump it upon the street in front of some citizen’s residence when he was directed to so do by the owner of the property whose property or sidewalk was to be repaired, for which purpose the sand was to be used. Conceding that such would be the result, is there, any logical reason why a teamster who, without authority, invades the rights of another and injury results should be held free from liability 1
The right of the plaintiff to travel upon the highway when the injury occurred cannot be and is not disputed. That right was invaded or obstructed by the dirt thrown upon the highway by the- defendant company. The justification for such trespass is, in my opinion, based on an unauthorized and illegal act of a public official. That ought not to be held a defense. State street is the main public highway running south from Salt Lake City to Murray City and other towns in the southern part of Salt Lake county. There are many other highways intersecting it from the east and west. To apply the results of the majority opinion to the facts as they exist would give the defendant company and the county officials the right to dump materials on State street for the improvement of all intersecting streets along defendant’s line of railway on State street. In other words, respondent and the county officials could rightfully and lawfully use State street between the southern limits of Salt Lake City and the southern boundary of the county as a station or dumping ground from which to haul material to all parts of the county, however remote.
In Wilson v. West & Slade Mill Co., 28 Wash, 312, 68 Pac. 716, the Supreme Court of Washington has stated the rule of law governing the duty and liability of parties obstructing a *204highway under circumstances similar to those in the ease at bar in the following language:
"One who, 'by himself, or jointly with another or others, places an obstruction in a public street, is in- law under an obligation to remove it, and is liable for any damage occasioned thereby during the continuance of the obstruction. The fact that he may have no interest in its maintenance after its creation does not relieve him from such liability.” '
See, also, 13 R. C. L. p. 224, section 190.
In my opinion the judgment of the lower court in this case should be reversed, and a new trial granted. I therefore dissent.
WEBER, J., concurs with GIDEON, J.